REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record, singly or combined, teach or suggest a glass ball having the specific density, Young modulus and coefficient of thermal expansion (“CTE”) as required in the instant claims.  Beall (US 2017/0197869) teaches a glass composition having the density, Young modulus and CTE within the ranges as required in the instant claims; however, Beall does not teach making glass ball (or glass of spherical shape) from the glass composition.  Obara (US 2002/0097937) teaches glass ball made from polycrystalized aluminosilicate glass; however, Obara seeks glass ball having “outstandingly low” CTE, that is well below the lower limit of the claimed CTE of 
40x10-7/oC (Obara, page 2, paragraphs 0027-0028).  Therefore, it would not have been obvious to utilize the glass composition of Beall in making the glass ball of Obara.

Title of the Application:  Applicant is informed that, in compliance with 37 CFR 1.72, the title has been changed as follows:
	-- GLASS BALL having specific Young’s modulus and coefficient of thermal expansion --.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

February 13, 2021